Citation Nr: 1612199	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 29, 2007 and 20 percent thereafter for peripheral neuropathy of the left leg.

2.  Entitlement to a rating in excess of 10 percent prior to August 29, 2007 and 20 percent thereafter for peripheral neuropathy of the right leg.

3.  Entitlement to a rating in excess of 10 percent for residuals, fragment wound to the right knee.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a rating in excess of 50 percent prior to August 29, 2007 for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which determined that increased ratings were not warranted for the Veteran's service-connected PTSD, peripheral neuropathy of the left and right legs, diabetes mellitus, and right knee disability.  The rating decision also denied entitlement to a TDIU.  

The Veteran submitted a timely notice of disagreement in May 2004.  However, the RO did not issue a statement of the case.  Therefore, the April 2004 rating decision did not become final.  Subsequently, in an August 2008 rating decision, the RO, in pertinent part, increased the rating for PTSD to 100 percent, effective August 29, 2007 and for peripheral neuropathy of the left and right legs to 20 percent, effective August 29, 2007.  The rating decision also continued the 20 percent rating for the Veteran's diabetes mellitus and the 10 percent rating for the right knee disability.

In a notice of disagreement received in October 2008, the Veteran asserted that the effective date for the assignment of a 100 percent rating for his PTSD was incorrect.

As noted, in May 2004, the Veteran filed a notice of disagreement with the April 2004 rating decision.  It appears, in relevant part, that the Veteran's initial notice of disagreement stems from the rating assigned for his service-connected PTSD.  Therefore, the Board has recharacterized the issue on the title page, as the Veteran's claim for an earlier effective date for a 100 percent rating for PTSD is inherently a claim for an increased rating for the earlier portion of the rating period on appeal.  The Board finds that the statement of the case, the appellant's substantive appeal, and the supplemental statements of the case include consideration of entitlement to an increased rating.  Thus, additional development is not required.

The issues of entitlement to an earlier effective date for the grant of a 100 percent disability rating for PTSD and entitlement to a TDIU were before the Board in February 2013 and August 2014, at which time they were remanded for additional development.  

The issues of entitlement to increased ratings for peripheral neuropathy of the left and right legs, a right knee disability, and diabetes mellitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 29, 2007, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, irritability, anger, intrusive thoughts, and recurrent nightmares.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to August 29, 2007 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Board notes that the issue of entitlement to an increased rating for PTSD stems for the claim of entitlement to a TDIU received in May 2003.  Notice for an increased rating for PTSD was not provided prior to the April 2004 rating decision.  However, notice was provided to the Veteran in a letter dated in September 2007.  Although the notice did not specifically identify the claim of entitlement to an increased rating for PTSD, it fully addressed all notice elements for an increased rating claim.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the issue was readjudicated in an August 2008 rating decision.  Notably, the Veteran has representation in this matter.  Neither the representative nor the Veteran has asserted any specific prejudice as a result of the notice provided.  Hence, the Board finds no prejudice.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (prejudice not presumed from notice-type errors).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and available post-service treatment records have been associated with claims file.  Efforts to obtain records from the Social Security Administration (SSA) were made.  However, in correspondence dated in May 2013, it was noted that the requested records did not exist and that further efforts to obtain them would be futile.  The Veteran has not identified any additional records that should be obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination in connection with his adjudicated herein.  Pursuant to the Board's August 2014 remand directives, an addendum opinion was obtained in September 2014.  The examination and opinion are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history, described the current severity of the Veteran's service connected disability, and provided an opinion regarding employability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The claim was then readjudicated by a December 2014 supplemental statement of the case. There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Rating Criteria

Prior to August 29, 2007, the Veteran's service-connected PTSD was assigned a 50 percent rating under Diagnostic Code 9411.

Under the General Rating Formula, a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-V").  38 C.F.R. § 4.130 (2015).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2003.  Subjective symptoms reported by the Veteran included bad dreams and nightmares, hypervigilance, and hyperstartle response.  He reported that the symptoms occurred once a week and seemed to be mild to moderate in nature.  At the time of the examination, it was noted that the Veteran was a retired postal clerk.  

On mental status evaluation, the Veteran was dressed casually and was cooperative.  His mood was neutral, his affect was appropriate and his speech was neutral.  There were no perceptual problems, his thought process and thought content were normal, and there were no suicidal or homicidal ideations.  He was oriented to person, place, and time and his insight, judgement, and impulse control were fair.  

With regard to social and industrial functioning, it was noted that the Veteran spent most of his time at home watching television and mainly socialized with his wife and children.  A GAF score of 55 was assigned.  The examiner opined that the Veteran had moderate PTSD symptoms.  

VA treatment records dated from July 2003 to October 2006 demonstrate treatment for PTSD.  Reported symptoms included feeling depressed and irritable, anger, feeling anxious, having intrusive thoughts, and recurrent nightmares.  He reported that the news reports on the Iraq War triggered his PTSD symptoms.  He was not in acute physical distress.  He had good eye contact, spontaneous, coherent, and relevant speech, and a normal voice tone and rate.  His mood was anxious and sad, his affect was appropriate, and he had no gross thought disorder or symptoms of psychosis.  However, he reported that since the World Trade Center tragedy, he had experienced recurrent flashbacks and had intrusive thoughts of combat experiences.  He claimed that recurrent nightmares were accompanied by night sweats and tachycardia.  He denied any suicidal or homicidal ideations.  He had good impulse control and good past and recent memory.  He was oriented to person, place, and time.  GAF scores ranged from 51 to 41.  

In an addendum opinion dated in September 2014, the examiner determined that prior to 2007, in terms of psychiatric health alone, the appellant's current level of psychiatric disability would not preclude sedentary employment with limited social contact where tasks were straight forward.  Examples included secretarial work and factory work with repetitive tasks.  The examiner noted that the appellant's last occupation was with the U.S. Postal Service in customer service, which ended up causing problems because could not cope with customers and their demands.  However, another position with the postal service which would have required less customer service, such as sorting mail, would probably have suited the Veteran's psychiatric symptoms better.  

Analysis

Having considered the evidence of record, the Board finds that a rating in excess of 50 percent for PTSD is not warranted at any time prior to August 29, 2007.  Prior to August 29, 2007, the claimant exhibited symptoms of depressed mood, irritability, anger, intrusive thoughts, and recurrent nightmares.  Such symptomatology has been contemplated in the current 50 percent evaluation.  The Board notes that it is not the individual symptoms but their overall impact on functioning that drives the evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the symptoms shown have resulted in occupational and social impairment with reduced reliability and productivity, as approximated by the currently assigned 50 percent rating.  As such, a higher rating is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  (2015).

In finding against the next higher 70 percent rating, the evidence prior to August 29, 2007 fails to show that he suffered from frequent obsessive rituals, hallucinations, delusions, or spatial disorientation.  Moreover, there is no evidence of neglect of personal appearance and hygiene or impaired thought and judgment.  There appellant also denied suicidal or homicidal ideations.  In VA treatment records the Veteran reported that news reports of the War in Iraq trigged his PTSD symptoms; however, he was still noted as having good impulse control and good past and recent memory.  He was also oriented to person, place, and time.  Moreover, in the same treatment report that mentioned news from Iraq as a PTSD trigger, the Veteran was described as only being mildly depressed.  Moreover, he was married and there was no indication of any problems such as altercations with other people or other antisocial behaviors, though the Veteran did spend most of his time at home with his family.  Thus, while he may have difficulty in establishing and maintaining relationships, it is not shown that he is entirely unable to do so (by virtue of being married and having a relationship with his children), as would be required for assignment of the next-higher 70 percent rating. 

In sum, the Board finds that the symptoms demonstrated during the period on appeal have not been shown to result in occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating.

The Board has also considered the GAF scores of record during the period on appeal, which range from 41 to 55.  While the score of 41 is indicative of serious symptoms, this score is not deemed to mirror the actual reported symptoms noted in treatment records.  For example, there were no severe obsessional rituals, suicidal ideations, and no serious impairment in social and school functioning.  Moreover, the Veteran denied these symptoms in VA treatment records.  For these reasons, the GAF of 41, in and of itself, does not persuade the Board that an evaluation in excess of 50 percent is warranted at any time prior to April 29, 2007.

In sum, the Board finds that the preponderance of the evidence weighs against a finding of entitlement to a rating excess of 50 percent prior to August 29, 2007 for PTSD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 50 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compen sate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 50 percent prior to August 29, 2007 for posttraumatic stress disorder is denied.


REMAND

As noted, in the April 2004 rating decision, the RO, in relevant part, determined that increased ratings were not warranted for the Veteran's service-connected peripheral neuropathy of the left and right legs, diabetes mellitus, and right knee disability.  The Veteran timely submitted a notice of disagreement in May 2004.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, the issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board finds that the appellant's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to increased ratings for peripheral neuropathy of the left and right legs, diabetes mellitus, and a right knee injury.

2.  Readjudicate the issue of entitlement to a TDIU.  If the issue remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


